Citation Nr: 0012565	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  94-15 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
mechanical low back pain with intermittent radicular pain, to 
include the issue of entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321 (1999).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from June 1991 to November 
1992.

The veteran filed a claim in January 1993 for service 
connection for disabilities to include residuals of a back 
injury and numbness to the lower extremities.  This appeal 
arises from the September 1993 rating decision from the 
Huntington, West Virginia Regional Office (RO) that granted 
service connection for low back pain and denied the veteran's 
claim for service connection for numbness to the lower 
extremities.  A Notice of Disagreement was filed in March 
1994 and a Statement of the Case was issued in March 1994.  A 
substantive appeal was filed in April 1994 with a request for 
a hearing at the RO before a local hearing officer.  In June 
1994, the abovementioned RO hearing was held.  

By rating decision in August 1994, the RO increased the 
evaluation for the veteran's service connected back 
disability with intermittent radicular pain from 0 percent to 
10 percent.  The veteran has continued his appeal of the 10 
percent rating.  Since it appears that this rating decision 
included numbness of the legs as part of the service 
connected disability, the issue on appeal is as noted above.  

This case was remanded in October 1997 for further 
development.  The case was thereafter returned to the Board.

During the course of this appeal, the veteran has relocated 
to Michigan, and his claim is now being handled by the 
Detroit, Michigan RO.   


REMAND

The veteran contends that the RO erred by failing to grant 
the benefits sought on appeal.  He has thus stated a well-
grounded claim for an increased rating.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.  Furthermore, the duty to assist a veteran as provided 
for in 38 U.S.C.A. § 5107(a) has been interpreted to require 
providing the veteran with a VA examination that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

When the Board remanded this case to the RO in October 1997, 
it requested the RO (1) to obtain the veteran's recent 
treatment records for the service connected mechanical low 
back pain with intermittent radicular pain, (2) to schedule 
him for VA orthopedic and neurological examinations to 
evaluate the current severity of the veteran's mechanical low 
back pain with intermittent radicular pain, and (3) to 
readjudicate the claim for an increased rating.  
Unfortunately, the reports of the veteran's August 1999 VA 
examinations do not contain all of the information requested 
by the Board. 

The VA orthopedic examination conducted in August 1999 did 
not fully address the requirements of DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") held that in evaluating a service-connected 
joint, the Board erred by not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement under 38 C.F.R. § 4.45.  Thus, when 
considering the rating to be assigned a service-connected 
joint, medical evidence must be obtained as to any additional 
range of motion loss or ankylosis due to pain on use, 
incoordination, weakness, fatigability, or during flare-ups.  
DeLuca.  The veteran has indicated he has marked pain and 
decrease in range of motion with flare ups; however, the 
extent of any diminished range of motion due to pain on use 
was not documented.  Additionally, the veteran complains of 
leg pain and weakness due to the service connected back 
disability.  Therefore, the veteran should be afforded an 
orthopedic examination to address the DeLuca requirements and 
a neurological examination to address the veteran's radicular 
symptoms.

Additionally, in reviewing the evidence in the claims folder, 
the undersigned notes that the veteran reported at the August 
1999 VA examination that he had MRI and EMG tests.  Any such 
records have not been associated with the claims file.  
Further the neurological examiner indicated that an MRI was 
recommended to assess the veteran's radicular symptoms.  The 
duty to assist a veteran as provided for in 38 U.S.C.A. 
§ 5107(a) has been interpreted to require providing the 
veteran with a VA examination that takes into account the 
records of prior medical treatment.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  This is to ensure that the evaluation 
of a disability is a fully informed one.  Thus, the above-
noted records should be obtained prior to another 
examination.

Additionally, it is indicated in the record that the veteran 
has received treatment from Mark Calfee, D.C., and the 
Huntington, West Virginia and Beckley, West Virginia VA 
Medical Centers.  Treatment records from this provider and 
these facilities should be requested prior to a VA 
examination.  VA has a duty to assist the veteran in the 
development of facts pertaining to this claim.  The Court has 
held that the duty to assist the claimant in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

It is further noted that the veteran claimed, at the RO 
hearing in June 1994, that his service connected back 
disability has caused him difficulties with his employment.  
In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

In this case, the RO has not adjudicated the issue of 
entitlement to an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1).  Although the Board has no authority to 
grant an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 
Vet. App. 88, 95 (1996) (The Board may consider whether 
referral to "appropriate first-line officials" for extra-
schedular rating is required); see also Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996) (BVA may affirm an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1)).

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for the mechanical low back pain 
with intermittent radicular pain since 
separation from service.  Thereafter, the 
RO should obtain legible copies of all 
records that have not already been 
obtained, including those from the Mark 
Calfee, D.C., and the Huntington, West 
Virginia and Beckley, West Virginia 
VAMCs.  The veteran should also be asked 
the name of the facility where the MRI 
and EMG were done and the date these 
tests were performed.  Every effort 
should be made to obtain the results.  

2.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of the 
service connected mechanical low back 
pain with intermittent radicular pain.  
The veteran should be notified of the 
importance of appearing for the 
examinations.  The claims folder must be 
made available to the examiners for 
review prior to the examinations.  All 
necessary diagnostic testing should be 
done to determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history. 

The orthopedic examiner should indicate 
as follows:  (The answers should be 
numbered to correspond to the questions 
posed.)

I.  The range of motion of the 
veteran's low back and the normal 
range of motion.

II.  Whether there is any muscle 
spasm on extreme forward bending; 
loss of lateral motion; abnormal 
mobility on forced motion; listing 
of whole spine to opposite side, or 
positive Goldthwaite's sign.

III.  Whether there is any pain, 
weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is 
likely to be additional range of 
motion loss of the service connected 
chronic low back pain due to any of 
the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; 
or (4) incoordination.  The above 
determinations must, if feasible, be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (specify whether favorable 
or unfavorable) due to pain on use 
or during flare ups under § 4.45.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.   

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected mechanical low back 
pain with intermittent radicular pain.  
If so, all such manifestations should be 
described in detail.  The discussion must 
include notation as to whether the 
veteran has persistent symptoms 
compatible with sciatic neuropathy; 
characteristic pain; demonstrable muscle 
spasm; or absent ankle jerk or other 
neurological findings appropriate to the 
site of any diseased disc.  If attacks of 
intervertebral disc syndrome are present, 
the examiner should note whether the 
attacks are recurrent, whether there is 
intermittent relief or whether there is 
little intermittent relief.  All factors 
upon which any medical opinion is based 
must be set forth for the record.

3.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  The veteran should be 
asked to furnish employment records 
verifying that he experiences marked 
interference with employment or that he 
has had frequent periods of 
hospitalization due to his service 
connected mechanical low back pain with 
intermittent radicular pain.  This 
evidence may include records pertaining 
to lost time or sick leave used due to 
the mechanical low back pain with 
intermittent radicular pain, any 
correspondence from an employer that 
would verify his contentions, or medical 
records showing periods of 
hospitalization.

4.  The RO should consider whether the 
criteria for submission for assignment of 
an extraschedular evaluation for service 
connected mechanical low back pain with 
intermittent radicular pain pursuant to 
38 C.F.R. § 3.321(b)(1) are met.  If such 
criteria are met, then the matter should 
be referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action. 

5.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
the provisions of DeLuca and VAOPGCPREC 
36-97 (Dec. 12, 1997) and whether a 
separate rating may be assigned the 
neurological aspects of the service 
connected mechanical low back pain with 
intermittent radicular pain.  If the 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case.  Consideration should 
additionally be given to the recent case 
of Fenderson v. West, 12 Vet. App. 119 
(1999).  Therein, the Court held that, 
with regard to initial ratings following 
the grant of service connection, separate 
ratings can be assigned for separate 
periods of time based on the facts 
found-a practice known as "staged" 
ratings.  If the action taken remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case.  This 
should include consideration and 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for the scheduled 
examination.  If the veteran fails to 
appear for a scheduled examination, the 
RO should include verification in the 
claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


